Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Paul Matthew Muratta, D.O.,
(OI File No. H-14-41015-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-1495
Decision No. CR4346

Date: October 20, 2015

DECISION

Petitioner, Paul Matthew Muratta, was a doctor of osteopathy, licensed to practice in the
State of Alabama. After the Alabama Board of Medical Examiners charged him with
multiple counts of unprofessional conduct and medical malpractice, he did not contest the
charges, but voluntarily surrendered his license. Pursuant to section 1128(b)(4) of the
Social Security Act (Act), the Inspector General (IG) has excluded him from participation
in Medicare, Medicaid, and all other federal health care programs until he regains his
Alabama license. Petitioner now appeals the exclusion.

For the reasons set forth below, I find that Petitioner Muratta surrendered his medical
license while formal disciplinary proceedings were pending against him before the
Alabama licensing authority. The licensing authority brought those proceedings against
him for reasons bearing on his professional competence and performance. The IG has
therefore appropriately excluded him from program participation.
I. Background

In a letter dated December 31, 2014, the IG advised Petitioner Muratta that he was
excluded from participation in Medicare, Medicaid, and all federal health care programs
because his license to practice medicine in the State of Alabama was revoked, suspended,
or otherwise lost or was surrendered while a formal disciplinary proceeding, bearing on
his professional competence, professional performance, or financial integrity, was
pending before the state licensing authority. The letter explained that section 1128(b)(4)
of the Act authorizes the exclusion. IG Ex. 1. Petitioner Muratta requested review.

7

The IG submitted its brief (IG Br.) and four exhibits (IG Exs. 1-4). Petitioner filed a brief
(P. Br.) with two exhibits (P. Exs. 1 and 2).! The IG filed a reply.

In the absence of any objection, I admit into evidence IG Exs. 1-4 and P. Exs. 1-2.
The parties agree that an in-person hearing is not necessary in order to decide this case.
IG Br. at 4; P. Br. at 3.

Il. Discussion

Because Petitioner Muratta surrendered his license to
practice medicine while a formal disciplinary proceeding
bearing on his professional competence, professional
performance, and financial integrity was pending, the
IG. may appropriately exclude him from participation in
Medicare, Medicaid, and other federally funded health
care programs.”

The Act authorizes the Secretary of Health and Human Services to exclude from program
participation an individual who surrendered his license to provide health care “while a
formal disciplinary proceeding was pending” before a state licensing authority and the
proceeding concerned the individual’s “professional competence, professional
performance, or financial integrity.” Act § 1128(b)(4)(B); see also 42 C.F.R. § 1001.501.

Following an investigation of Petitioner’s medical practice, on December 11, 2013, the
Alabama State Board of Medical Examiners filed an administrative complaint against
him with the Medical Licensure Commission of Alabama. The complaint alleged
multiple violations of Alabama law: immoral, unprofessional, or dishonorable conduct;

' Petitioner did not mark his exhibits. P. Ex. 1 isa five-page letter, dated June 9, 2014,
rom Petitioner to the Office of the Inspector General. P. Ex. 2 is the first page of a
September 25, 2014 letter from Blue Cross Blue Shield of Alabama to Petitioner.

> T make this one finding of fact/conclusion of law.
endangering the health of patients; gross or repeated malpractice; providing unnecessary
medical services; inability to practice medicine with reasonable skill and safety and lack
of basic medical knowledge or clinical competence; and failing to maintain medical
records. IG Ex. 3. Petitioner Muratta concedes that he voluntarily surrendered his
medical license while a formal disciplinary proceeding bearing on his professional
competence, professional performance, or financial integrity was pending. P. Br. at 1.

Petitioner, however, maintains that he probably would have prevailed had he defended
himself against the charges brought against him. He argues that he should not be
excluded because: 1) he was not forced to surrender his license based on a “final, non-
appealable finding of malfeasance bearing on [his] professional competence, professional
performance, or financial integrity”; rather he “accepted a temporary surrender of [his]
license” in order to avoid the expense of litigation; 2) the Board of Medical Examiners
allowed him to continue practicing medicine for over eight months before his
“Stipulation and Consent Order” went into effect; 3) his practice serves a medically
underserved community; and 4) a peer reviewer from Blue Cross Blue Shield of Alabama
determined that, for July and August 2014, his documentation had “improved” and the
insurer agreed to cover procedures that he performed. P. Br. at 4; P. Ex. 2.

Petitioner’s arguments fail. First, the statute does not require a final adjudication of
professional incompetence, poor performance, or financial irregularities. It specifically
authorizes exclusion in situations such as these — where the practitioner surrenders his
license while proceedings bearing on his professional competence, professional
performance, or financial integrity are pending.

Second, that the Board of Medical Examiners allowed him to continue practicing
medicine while the charges were pending is irrelevant. He ultimately surrendered his
license, triggering the exclusion.

Third, waiving an exclusion that imposes hardship on a medically-underserved
community is available under very limited circumstances, but not those presented here.
First, waiver is not available for exclusions brought under section 1128(b)(4). See Act
§ 1128(c)(3)(B). And even for those section 1128(a) exclusions for which waiver is
possible, the IG may grant a state health care program’s request to waive an exclusion
only “if the individual or entity is the sole community physician or the sole source of
essential specialized services in a community.” Moreover, “[t]he decision to grant, deny,
or rescind a request for a waiver is not subject to administrative or judicial review.”

42 CFR. § 1001.1801(f); Act § 1128(c)(3)(B). Thus, any such request for waiver must
be made directly to the IG by the state health care program, not by Petitioner, and the
1G’s determination with respect to any waiver is not reviewable in this or any other
forum.
Finally, that Blue Cross may have agreed that his performance “improved” does not
change the hard facts surrounding his license surrender. Moreover, the insurer’s findings
were hardly a ringing endorsement of his competence, performance, or financial integrity.
To the contrary, the peer reviewer “noted continued overutilization of quantitative
drug/alcohol assay lab tests.” P. Ex. 2. Blue Cross also admonished Petitioner because
he continued to submit new claims even though he no longer had an active license and
had assured the insurer that all claims were previously submitted. Thus, even if I found
Blue Cross’s determinations relevant (which I do not), the findings included in its letter
seem to support the charges brought against him.

The statute requires that Petitioner Muratta’s period of exclusion “shall not be less than
the period during which his . . . license... is... revoked.” Act § 1128(c)(3)(E); see also
42 CFR. § 1001.501(b)(1).

HI. Conclusion

For the above reasons, I conclude that the IG properly excluded Petitioner Muratta from
participation in Medicare, Medicaid, and all other federal health care programs for so
long as his medical license is revoked.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

